Citation Nr: 9927591	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet to include jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1967 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for malaria; denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
chronic bronchitis, jungle rot, prostatitis, and valvular 
heart disease; and determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for Crohn's disease.  In July 1996, the veteran 
was notified of this decision and of his procedural and 
appellate rights.  

In August 1996, a notice of disagreement as to the issues of 
entitlement to service connection for PTSD, chronic 
bronchitis, jungle rot, prostatitis, and valvular heart 
disease, as well as the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for Crohn's disease, was received in August 1996.  
The statement of the case was sent to the veteran in November 
1996.  The substantive appeal was received in November 1996.  
In August 1997, the veteran testified at a personal hearing 
before a member of the Board who conducted the hearing from 
Washington, D.C. via a videoconference from the RO.  

In a March 1998 decision, the Board denied entitlement to 
service connection for Crohn's disease on the merits and 
denied service connection for a cardiovascular disability, 
chronic bronchitis, prostatitis, and PTSD, as not well-
grounded.  The Board remanded the issue of service connection 
for a skin disorder to include jungle rot of the feet.  This 
is the only issue which remains in appellate status.  

As previously noted, since a notice of disagreement was not 
received as to the issue of entitlement to an increased 
rating for malaria, that issue is not in appellate status and 
before the Board at this time.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
service or herbicide exposure and the current skin disorder 
of the feet.  


CONCLUSION OF LAW

The claim of service connection for skin disorder of the feet 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has skin disorder 
of the feet which was incurred in service or is due to 
exposure to Agent Orange.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his skin disorder 
of the feet had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999), 38 C.F.R. § 3.307(a)(6)(iii) 
(1998) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The service medical records showed that the veteran was 
treated for a recurrent ingrown big toenail of the left foot.  
In July 1968, this toenail was removed.  In August 1968, he 
was treated for recurrent infection of this toenail.  In 
September 1968, he continued to be treated for this problem; 
however, in addition, the examiner noted that the veteran had 
sores on his ankle and over his left foot.  

A November 1996 VA medical report showed a skin disorder of 
the feet, tinea cruris and tinea pedis. 

The Board initially notes that it is clear that the veteran 
served in Vietnam.  However, it is unclear whether the 
veteran was actually exposed to any herbicide agents in 
service.  In this regard, it is noted that the veteran does 
not currently have a diagnosis of any disorder presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  As the veteran does not 
have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to Agent Orange or other herbicide agents is 
unavailable to him.  See McCartt v. West, 12 Vet. App. 164 
(1999).  The Board notes that VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.20b previously contained a 
more liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to an herbicide agent."  However, pursuant to 
McCartt, that M-21-1 provision has been revised in order to 
conform with the McCartt decision, and the more liberal 
presumption is no longer available to establish exposure.  
The Board notes, however, that the veteran has contended 
within his original claim that he was exposed to Agent Orange 
in service and solely for purposes of determining the well-
groundedness of his claim, these contentions will be 
considered credible by the Board.  See King, supra.

However, even assuming for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board again notes that there is no credible evidence of 
record indicating that the veteran has any of the conditions 
specified within 38 C.F.R. § 3.309(e).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed skin disorder is etiologically related to 
exposure to herbicide agents used in Vietnam. 

Further, there is no competent medical evidence of record of 
a nexus between service or herbicide agents exposure and the 
veteran's diagnosed skin disorder of the feet.  Thus, all the 
criteria of Caluza have not been met and the claim must be 
denied as it is not well-grounded.


ORDER

The appeal as to the issue of entitlement to service 
connection for a skin disorder of the feet is denied as not 
well-grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







